Citation Nr: 0015655	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-00 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from May to September 1941, 
from February 1942 to February 1946, and from February 1949 
to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Seattle Regional 
Office (RO) July 1998 decision which declined to reopen the 
claim of service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss 
("deafness") was denied by RO rating decision in November 
1969, and no timely appeal therefrom was filed.

2.  Evidence received in support of the recent application to 
reopen the claim of service connection for bilateral hearing 
loss, furnished since the November 1969 RO rating decision, 
is cumulative.


CONCLUSIONS OF LAW

1.  The November 1969 RO rating decision, which denied 
service connection for hearing loss, is final.  38 U.S.C.A. 
§ 4005 (West 1964) (now 38 U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. § 19.153 (1969) (now 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss was denied by 
RO rating decision in November 1969, finding that the 
evidence did not show a clinical diagnosis of hearing loss 
disability, of service origin or otherwise; timely appeal 
from that rating decision was not filed following 
notification thereof.  38 U.S.C.A. § 4005 (now 38 U.S.C.A. 
§ 7105); 38 C.F.R. § 19.153 (now 38 C.F.R. § 20.1103).  
Accordingly, the November 1969 RO rating decision became 
final and is not subject to revision on the same factual 
basis, but may be reopened on the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a).  

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995).  See also Winters, 
12 Vet. App. at 206.  In addressing whether new and material 
evidence has been submitted, the Board must review the 
evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations in mind, the Board must now review 
all of the evidence which has been submitted by the veteran 
or otherwise associated with the claims folder since the RO 
rating decision in November 1969.  

Evidence of record at the time of the November 1969 rating 
decision denying service connection for bilateral hearing 
loss included the veteran's service medical records, 
documenting service around aircraft noise (including while on 
flying status).  On annual medical examination in May and 
September 1968, bilateral high frequency hearing loss was 
diagnosed.  On service retirement medical examination in 
March 1969, he reported a history of "ear trouble," and 
high frequency hearing loss in the right ear was diagnosed.  

In his June 1969 application for VA compensation or pension, 
the veteran indicated, in pertinent part, that he had hearing 
loss of service origin.  

On VA audiological examination in October 1969, the veteran 
reported hearing loss.  On examination, including audiometry 
testing, his hearing acuity at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz ranged from 10 to 20 decibels in the right ear, 
and 5 to 20 decibels on the left (noted by the examiner to 
have been "within normal limits, bilaterally"); speech 
recognition ability using the Maryland CNC test was 100 
percent correct, bilaterally.  A diagnosis of "deafness, not 
found" was indicated.

Evidence submitted since the final RO rating decision denying 
service connection for bilateral hearing loss in November 
1969 consists of the veteran's December 1997 application to 
reopen the claim of service connection for the disability, 
wherein he indicated that he was a navigator during World War 
II, and thereafter flew jet bombers for 14 years in the 
service.  

With his October 1998 notice of disagreement with the July 
1998 RO denial of his application to reopen the claim of 
service connection for bilateral hearing loss, the veteran 
submitted a duplicate copy of his June 1969 application for 
VA compensation claiming, in pertinent part, hearing loss 
disability of service origin.  

In his December 1998 substantive appeal, the veteran 
indicated that he had a "hearing condition" from acoustic 
trauma and extensive noise exposure in service, which now 
required hearing aids.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for bilateral hearing loss.  The only 
newly submitted material consists of the veteran's 
application to reopen the claim, and his notice of 
disagreement and substantive appeal (along with duplicate 
copy of his 1969 application for VA compensation or pension) 
suggesting, collectively, that he has bilateral hearing loss 
due to aircraft-noise exposure in service.  Such evidence is 
cumulative of evidence of record at the time of the November 
1969 RO rating decision denying service connection for 
bilateral hearing loss.  Medical evidence diagnosing hearing 
loss disability, of service origin or otherwise, was not 
submitted or identified by or on behalf of the veteran since 
November 1969.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  In this case, no 
medical evidence diagnosing hearing loss disability under 
38 C.F.R. § 3.385 has been submitted or identified.  Thus, 
the evidence submitted in support of the application to 
reopen the claim of service connection for bilateral hearing 
loss is clearly not new and material; it does not provide a 
new factual basis on which the veteran's claim may be 
considered.  38 C.F.R. §§ 3.104, 3.156.

The Board is mindful of the veteran's contention to the 
effect that his hearing loss developed as a result of in-
service noise exposure, including while he was on flying 
status, and that service connection for his current hearing 
loss is therefore warranted.  However, medical evidence of 
record at the time of the final RO rating decision in 
November 1969 did not show the presence of hearing loss 
disability; the newly-submitted evidence likewise does not 
document a diagnosis of hearing loss.  

The Board also notes that the veteran, as a layman, is not 
competent to render a medical diagnosis of hearing loss 
disability, or to provide an opinion that the claimed hearing 
loss is etiologically related to active service or any 
incident occurring therein.  See Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claim of service connection for bilateral hearing 
loss, the claim may not be reopened and the Board lacks 
jurisdiction to further review the claim.  Barnett, 
83 F.3d at 1383-84.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
bilateral hearing loss is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

